Case 1:19-cr-00125-MAC-KFG Document 29 Filed 03/26/21 Page 1 of 1 PageID #: 92




 UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


 UNITED STATES OF AMERICA                           §
                                                    §
 versus                                             §   CASE NO.1:19cr125-1
                                                    §
 DEANTONIO LIONEL RIGGS                             §


      MEMORANDUM ORDER ADOPTING REPORT AND RECOMMENDATION

          The Court referred this matter to United States Magistrate Judge Keith F. Giblin for the

 administration of a guilty plea hearing.      Judge Giblin conducted a hearing and issued his

 findings of fact and report and recommendation on the defendant’s guilty plea. The magistrate

 judge recommended that the Court accept defendant’s guilty plea. He further recommended that

 the Court finally adjudge defendant as guilty on Count One of the Indictment. The parties have

 not objected to the magistrate judge’s findings.

          The Court accepts the findings in the report and recommendation. The Court ORDERS

 that Judge Giblin’s report (#26) is adopted. It is finally ORDERED that defendant, Deantonio

 Lionel Riggs, is adjudged guilty on Count One of the Indictment charging a violation of Title 18,

 United States Code, Section 922(g)(1), Felon in Possession of a Firearm.

           SIGNED at Beaumont, Texas, this 26th day of March, 2021.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE
